DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 8/20/2021.
The final rejection mailed 10/7/2021 is vacated and replaced with the following office action to correct a statement of rejection wherein the Gonzalez reference was inadvertently left out.
Election/Restrictions
Claims 7, 9, 11, 14, 21, 23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.

Response to Arguments
All of Applicant’s arguments filed 8/20/2021 have been fully considered.
The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
  The arguments in the response filed 8/20/2021 will be addressed below to the extent they apply to the current rejections.
Applicant’s arguments regarding the 102 rejection over Black are moot as this rejection has been withdrawn in view of the amendments to claim 1 excluding the taught surfactants of Black such as ethanol.
Applicant’s arguments regarding the 103 rejection over Black are persuasive with respect to claims 1-6 and 19, but are not persuasive with respect to claims 33 and 35-40, as claims 33 and 35-40 do not exclude the surfactants taught by Black, such as ethanol.
Applicant further argues that Black does not suggest the ratio of the present claims as critical.

Applicant remarks that the claimed invention is not enabled by the reference.
It is well established that a reference is presumed to have an enabling disclosure barring evidence to the contrary (see MPEP 2121).  It is the burden of the applicant to submit evidence showing that the disclosure of Black is not enabling for the instant invention.  Applicant arguments are no more than allegations that find support neither in technical reasoning nor in evidence of record.
Applicant’s arguments over Black and Souter are moot as this rejection has been withdrawn in view of the amendments to claim 1 excluding the taught surfactants of Black such as ethanol.
New Rejections Necessitated by Claim Amendments
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “(b) a fatty acid selected from …” and “ (d) a carrier selected from … a fatty acid…”.  Claim 1 further recites “wherein the ratio of first active ingredient to fatty acid is…”, claims 2-3 and 5 recite “the fatty acid is oleic acid”  this renders the claim indefinite as its unclear if the fatty acid in the ratio is referring the fatty acid of component (b), the fatty acid carrier (d) or both.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 33 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmon (US 4,707,496), Black (US 2015/0025141) and Gonzalez (US 6,531,118).

63.0-99.5% of a soap mixture comprising soaps of caprylic acid, capric acid, lauric acid, myristic acid, palmitic acid, stearic acid, oleic acid and linoleaic acid – reading on a carrier selected from a fatty acid;
0.1-2wt% of a C8-C18 straight chain fatty acid;
0.2-30wt% of a repellent chemical; and
0.2-5wt% of a residual insecticide.
Simmons teaches that the soap contains specific ingredients for repelling and killing insects, in particular flies and mosquitos (Col. 1, lines 5-10).
Claim 1 recites optional additional active agents, as these are optional they are not required to be present in the composition of the prior art. 
As seen above the composition of Simmon do not include any of the excluded carriers recited by instant claim 1(d).
However, while Simmons teaches the use of C8-C18 straight chain fatty acid and a repellent chemical, Simmons does not specifically teach the use of oleic acid and methyl anthranilate.
Black discloses insect repellant compositions comprising a fatty acid and an anthranilate ester and teaches the composition to be used against mosquitos (Abs and Ex. 17).
As evidenced by Gonzalez, methyl anthranilate can be used in composition intended for topical application to the skin (Col. 7, lines 35-45).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Simmons with those of Black.  One of skill in the art would have been motivated to use oleic acid and methyl anthranilate as the C8-C18 straight chain fatty acid and a repellent chemical in the soap of Simmon as Black shows that these two compounds together are effective at repelling mosquitos.  One of skill in the art would have a reasonable expectation of success as Simmon teaches the soap to comprise a repellent suitable to repel mosquitos in 
Regarding the claimed ratio, the prior art makes obvious to use of 0.2-30wt% of a repellent chemical (i.e. methyl anthranilate)  and 0.1-2wt% of a C8-C18 straight chain fatty acid (i.e. oleic acid), which results in a ratio of first active to fatty acid of 0.1-300:1 which overlaps with the claimed ratio and overlapping ranges are prima facie obvious.
Regarding claim 35-36 and 40: The soap of Simmon reads on body soap.
Claims 37-39 require the product to be a topical drug product that is a mosquito repellant.  The prior art makes obvious a mosquito repellant that is topically applied.  
Regarding claim 40: While the art is silent to the composition being a hair spray, this is a recitation of intended use.  The prior art makes obvious the structural limitations claimed, a spray, therefore the composition is capable of being a hair spray.

Claims  1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunham (US 2006/0189690).
Dunham discloses a formulation for affecting insects and/or birds comprising methyl anthraniliate; a fatty acid and triethanolamine.  The compositing can be in the form of an emulsion and comprise water (reading on carrier) (Dunham – claims 1 and 5-6).
Dunham teaches that saturated fatty acids are preferred and teaches the use of palmitic acid or stearic acid [0130], thus the combined use of methyl anthraniliate and palmitic or stearic acid is prima facie obvious as it is contemplated by the art before the effective filing date of the claimed invention.
Dunham discloses a embodiment comprising water, triethanolamine, 20g fatty acid and 90g methyl anthraniliate [0122], which provides a ratio of methyl anthraniliate to fatty acid of 4.5:1 which falls within the claimed ratio.  While Dunham doesn’t state which fatty acid is used, as discussed above the use of either palmitic or stearic acid is prima facie obvious before the effective filing date of the claimed invention.

Claim 1 recites optional additional active agents, as these are optional they are not required to be present in the composition of the prior art.
Regarding the claimed “insect- or acarid-repellent consumer product” this is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  The prior art anticipates an insect repellant, therefore, the composition of Dunham is capable of being a consumer product.  

Claims  1-2, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunham (US 2006/0189690), as applied to claims 1-2 and 4 above, and further in view of Souter (US 2003/0060379).
As discussed above, Dunham make obvious the limitations of claims 1-2 and 4, but does not teach the composition to comprise a thickening agent, in particular a gum as recited by instant claim 8.
Souter teaches pesticides that comprise an insect repelling fragrance (Souter – claims 1 and 7).  Souter also teaches that thickening agents, such as gums, can be used to retard the evaporation of the liquid composition by changing its viscosity. A preferred thickener is xanthan gum [0021]. These thickening agents work as an evaporation retardant that has the capacity to reduce the rate of drying of the composition and/or enhance liquid retention of the composition on the substrate, the composition preferably having water as a carrier [0018].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dunham with those of Souter and add a thickening agent, such as xanthan gum, to the composition of Dunham.  One of skill in the art would have been motivated to add the thickening agents to increase the viscosity of the composition and in turn reduce the rate of drying of the composition and/or enhance liquid retention of the composition on the 

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, the phrases "such as" in line 7 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
Claims 33 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (US2015/0025141).
Black discloses insect repellant compositions comprising a fatty acid and an anthranilate ester.
Black teaches the anthranilate ester to be methyl anthranilate (Black – claim 3) and teaches the fatty acid to be oleic acid (Black – claim 7).  Examples 1-11 and 24 disclose mixtures of oleic acid and methyl anthranilate.

Black teaches that the composition can further comprise a solvent selected from C1-C4 alcohols, an ester, a ketone, a petroleum distillate or a glycol (Black – claim 12). Suitable solvents include isopropyl alcohol, ethanol, methanol, butanol, isopropyl myristate, polyethylene glycol [0015, 0026-0027].
Black teaches that the composition can be employed in a diluted form and can be formulated with adjuvants, surfactants, stabilizers and preservatives, to be diluted with water for spray application (reading on instant claim 36) [0015].  Therefore, it would have been obvious to formulate the composition to be diluted with water (reading on a topical carrier or pharmaceutically acceptable carrier as recited by instant claim 33), and further comprise adjuvants such as surfactants, stabilizers and preservatives (reading on additional compound of instant claims 1 and 33).  
Black teaches the product to be use to repel mosquitos (Working example and claim – 16).
Regarding the claimed “insect- or acarid-repellent consumer product” this is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  The prior art anticipates an insect repellant, therefore, the insect repellent of Black is capable of being a consumer product.  
Claim 35 and 37-39 require the product to be a topical drug product that is a mosquito repellant.  The prior art makes obvious a mosquito repellant.  The recitation of “topical drug product” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  The prior art makes obvious the structural limitations claimed, therefore the composition is capable of being a topical drug product.
Regarding claim 40: While the art is silent to applying the composition to hair, this is a recitation of intended use.  The prior art makes obvious the structural limitations claimed, a spray, therefore the composition is capable of being a hair spray.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613